            Case 3:18-cr-00532-MMC Document 72 Filed 01/13/21 Page 1 of 1



 1

 2                                IN THE UNITED STATES DISTRICT COURT
 3                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4

 5   UNITED STATES OF AMERICA,                            No. CR 18–532 MMC
 6                   Plaintiff,                           [PROPOSED] ORDER TO EXTEND
                                                          DATE FOR VOLUNTARY SURRENDER
 7           v.
 8   JUSTIN KELLEY,
 9                   Defendant.
10

11        On Wednesday, January 13, 2021, the Court held a hearing regarding Defendant’s Motion to
12   Continue Self-Surrender Date (Dkt. 68), which the government opposed (Dkt. 70). At the hearing,
13   the Court informed the parties that it would like more information on certain matters and set a further
14   hearing on Tuesday, January 19, 2021 at 10:00 a.m. by videoconference. As Defendant’s current
15   self-surrender date is Friday, January 15, 2021, the Court extends his self-surrender date, as follows:
16        IT IS HEREBY ORDERED THAT:
17

18        (1) A stay of the execution of defendant’s sentence is GRANTED on the conditions set forth
              below, and during the period of the stay, Defendant shall remain at large on Defendant’s
19            present cognizance.

20        (2) Defendant’s voluntary self-surrender date to his designated Bureau of Prisons facility, FCI
              Fort Dix, is extended to Wednesday, January 20, 2021, on or before 2:00 p.m.
21

22        (3) Any failure by Defendant to obey all requirements of this order shall be punishable as
              contempt.
23
              FAILURE TO APPEAR as required in this Order constitutes a separate offense, a violation
24            of Section 3146 of Title 18, United States Code, and is punishable by additional
              imprisonment of up to five years.
25

26
         Date: January 13, 2021                           MAXINE M. CHESNEY
27                                                        UNITED STATES DISTRICT JUDGE

28
